Citation Nr: 0929203	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The Veteran had recognized active service from February 1945 
to February 1946 (Recognized Guerilla service) and from 
September 1946 to January 1949 (new Philippine Scout 
service).  He died in April 1978; the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2008 
rating decision by the Manila Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) essentially stated 
that in a claim to reopen VA must notify a claimant, with 
some degree of specificity, of the evidence and information 
necessary to reopen a claim, as well as of what evidence and 
information necessary to substantiate the underlying claim of 
service connection.  Review of the claims file revealed that 
notice in this regard has been incomplete.
A final February 1997 rating decision denied service 
connection for the cause of the Veteran's death essentially 
on the basis that it was not shown that his death-causing 
stomach cancer and/or peptic ulcer were related to his 
military service.  In correspondence received in January 
2006, May 2006 and June 2007, the appellant sought to reopen 
the claim.  Although July 2006 and October 2006 
correspondence notified her generally new and material 
evidence was required to reopen the claim, and provided a 
general definition of new and material evidence, the notice 
provided was not Kent- compliant.  She was not advised of 
what type of evidence would be considered new and material, 
and was not advised of what additional evidence was needed to 
substantiate the underlying claim of service connection for 
the cause of the Veteran's death.  From her statements, it 
does not appear that she is aware of either what is needed to 
reopen the claim, or what is needed to substantiate the 
underlying claim.  As the Court has held that failure to 
provide the type of notice outlined in Kent is a prejudicial 
notice defect, the Board has no recourse but to remand this 
matter for proper notice.

Furthermore, in correspondence received in March 2009, the 
appellant indicated she was seeking representation by the 
American Legion, and was attaching a form designating that 
organization as her representative.  However, the attached 
form designates National Veterans Legal Services Program (her 
current representative) as the representative designee.  
Clarification of her intention is necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should seek clarification from 
the appellant regarding her intentions as 
to representation, and should assist her 
(by providing the appropriate forms) with 
the proper implementation of any change 
desired.  
2.  The RO should issue the appellant the 
type of notice required in claims to 
reopen under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must 
specifically include the definition of new 
and material evidence, and (with some 
degree of specificity) notice as to what 
type of evidence would be considered new 
and material, as well as what is necessary 
to establish service connection for the 
cause of the Veteran's death.  Since the 
last prior final decision in this matter, 
in February 1997, was based essentially on 
a finding that the Veteran's death-causing 
cancer and peptic ulcer were not shown to 
be related to his service, the notice 
should specify that for evidence to be 
considered new and material, it would need 
to be competent evidence not already of 
record that tends to show the Veteran's 
stomach cancer and/or peptic ulcer to his 
military service.  The appellant and her 
representative should have the opportunity 
to respond.  The RO should arrange for any 
further development suggested by their 
response(s).

3.  The RO should then readjudicate the 
claim of service connection for the cause 
of the Veteran's death.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

